DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 4, 7, and 12-15 are objected to because of the following informalities:  
In regards to claim 1, line 5, the phrase “the driving device being” should be changed to “a portion of the driving device being.”
In regards to claim 4, line 2, the phrase “during when the eccentric device drives” should be changed to “during an operation of the eccentric device to drive.”
In regards to claim 7, line 2, the phrase “further comprises” should be changed to “comprises” since claim 1 does not set forth any structure of the locking device.
In regards to claim 12, line 3, the phrase “to actuate the flip cover” should be changed to “to drive the flip cover to open and close.”
In regards to claim 13, the claim should read as follows after the preamble: “wherein the portion of the driving device is a power source configured to rotate the gear and the eccentric device.”
In regards to claim 14, line 1, the phrase “or charging port, comprising” should be changed to “or charging port, the flip cover assembly comprising,” in line 3, a colon should be inserted after the word “comprising,” and in lines 6 and 7, the phrase “the driving device being” should be changed to “a portion of the driving device being.”
In regards to claim 15, lines 11 and 12, the phrase “to lock the locking portion of the locking rod” should be changed to “to lock the locking portion of the locking rod to thereby lock the flip cover.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 14, the claims recite that the driving device comprises a gear and an eccentric device, but then the claims also recite that the driving device rotates the gear and eccentric device, which suggests that the gear and eccentric device rotate themselves since no other structure of the driving device is recited.  It is understood from the specification that the motor of the driving device rotates the gear and the eccentric device, and therefore, for examination purposes, the driving device will be examined as including a portion that rotates the gear and eccentric device.  See objections to claims 1, 13, and 14 above.
In regards to claim 12, the relationship between the flip cover being “actuated,” as recited in claim 12, and the flip cover being “driven,” as recited in claim 1, is unclear from the claim language.  Based on the specification, it is understood that the “actuation” of the flip cover by the rocker, as recited in claim 12, is equivalent to the “driving” of the flip cover by the rocker, as recited in claim 1, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 15, lines 11 and 12, it is unclear how the locking receiving portion “locks” the locking portion, when it is understood from the specification that the locking receiving portion does not include any structure that locks, but that the locking receiving portion receives the locking portion of the locking rod to thereby lock the flip cover.  The claim will be examined with the language set forth in the claim objection above.
In regards to claims 2-11 and 13, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernd (DE 202010008751 U1).
In regards to claim 1, Bernd discloses a flip cover actuation structure to actuate a flip cover 12, the flip cover actuation structure comprising: a locking device (portion of component 22 engaging component 20, Figure 1) to lock and release the flip cover; a rocker 46, 48 to drive the flip cover to open and close (driving the flip cover to open and close with the assistance of component 50 and a spring, Paragraphs 21, 22, and 28 of the Computer Generated Translation); and a driving device 22, 36, 38, 50 comprising a gear 38 and an eccentric device 22, a portion 36 of the driving device being configured to rotate the gear and the eccentric device, wherein the gear drives the rocker (drives the rocker via component 22, Figures 1 and 2), and the eccentric device drives the locking device (the locking device being a part of the eccentric device, and therefore, the eccentric device drives the locking device, Figures 1 and 2).
In regards to claim 2, Bernd discloses that the driving device further comprises: a driving shaft (shaft connected between motor 36 and gear 38, Figure 1), the gear and the eccentric drive being disposed on the driving shaft (the gear directly disposed on the driving shaft and the eccentric drive indirectly disposed on the driving shaft via the gear, Figure 1) opposite one another to rotate with the driving shaft (the gear and the eccentric drive disposed opposite one another or on opposite sides of a plane shown with dashed lines in Figure 1 below).

    PNG
    media_image1.png
    1199
    854
    media_image1.png
    Greyscale


In regards to claim 13, Bernd discloses that the portion of the driving device is a power source configured to rotate the gear and the eccentric device (motor 36 being a source of power to rotate the gear and eccentric device).
In regards to claim 14, Bernd discloses a flip cover assembly for a refueling or charging portion (Paragraph 1 of the Computer Generated Translation), the clip cover assembly comprising: a flip cover 12; and a flip cover actuation structure comprising: a locking device (portion of component 22 engaging component 20, Figure 1) to lock and release the flip cover; a rocker 46, 48 to drive the flip cover to open and close (driving the flip cover to open and close with the assistance of component 50 and a spring, Paragraphs 21, 22, and 28 of the Computer Generated Translation); and a driving device 22, 36, 38, 50 comprising a gear 38 and an eccentric device 22, a portion 36 of the driving device being configured to rotate the gear and the eccentric device, wherein the gear drives the rocker (drives the rocker via component 22, Figures 1 and 2), and the eccentric device drives the locking device (the locking device being a part of the eccentric device, and therefore, the eccentric device drives the locking device, Figures 1 and 2).
Claim(s) 1, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (US-4530185).
In regards to claim 1, Moriya et al. discloses a flip cover actuation structure to actuate a flip cover 1, the flip cover actuation structure comprising: a locking device 3 to lock and release the flip cover; a rocker 28 to drive the flip cover to open and close (Col. 7, lines 13-30); and a driving device 4, 21, 23, B comprising a gear 23 and an eccentric device 54, a portion 4, 5, 6, 7 of the driving device being configured to rotate the gear and the eccentric device, wherein the gear drives the rocker (Col. 3, lines 34-43 and Col. 4, lines 36-40), and the eccentric device drives the locking device (Col. 6, lines 28-36).
In regards to claim 11, Moriya et al. discloses that the rocker comprises a sector-shaped meshing portion (portion with teeth 28a, Figure 1) having teeth 28a to mesh with the gear.
In regards to claim 13, Moriya et al. discloses that the portion of the driving device is a power source configured to rotate the gear and the eccentric drive (the portion 4, 5, 6, 7 including a motor that is a source of power to rotate the gear and eccentric device).
In regards to claim 14, Moriya et al. discloses a flip cover assembly comprising: a flip cover 1; and a flip cover actuation structure comprising: a locking device 3 to lock and release the flip cover; a rocker 28 to drive the flip cover to open and close (Col. 7, lines 13-30); and a driving device 4, 21, 23, B comprising a gear 23 and an eccentric device 54, a portion 4, 5, 6, 7 of the driving device being configured to rotate the gear and the eccentric device, wherein the gear drives the rocker (Col. 3, lines 34-43 and Col. 4, lines 36-40), and the eccentric device drives the locking device (Col. 6, lines 28-36).  The examiner would like to note that the use of the flip cover assembly “for a refueling portion or charging port” is considered as an intended use recitation.
Allowable Subject Matter
Claims 3-10, 12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 3, 7, 12, and 15.
In regards to claim 3, Bernd (DE 202010008751 U1) fails to disclose that a first portion of an outer circumference of the gear meshes with the rocker, and a second portion of the outer circumference releases the gear from the rocker.  The examiner can find no motivation to modify the device of Bernd without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 7, Bernd (DE 202010008751 U1) and Moriya et al. (US-4530185) both fail to disclose that the locking device comprises a locking rod, a distal end of the locking rod being provided with a locking portion to lock the flip cover, and the eccentric device has a working portion configured to push the locking rod from a locked position to a released position and pull the locking rod from the released position to the locked position when the working portion contacts with the locking device.  The examiner can find no motivation to modify the devices of Bernd and Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the devices.
In regards to claim 12, Moriya et al. (US-4530185) fails to disclose that the rocker further comprises a rocker shaft disposed at a top of the sector-shaped meshing portion, the rocker shaft being connected to the flip cover to actuate the flip cover via rotation of the rocker shaft.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 15, Bernd (DE 202010008751 U1) and Moriya et al. (US-4530185) both fail to disclose that the driving device is mounted at a first proximal end of the base, the locking device comprises a locking rod, the locking rod is mounted on an outer side of a front side wall of the base and extends from a second proximal end to a first distal end, the first distal end of the locking rod is provided with a locking portion to lock the flip cover, a third proximal end of the flip cover is rotatably mounted at the first proximal end of the base, and a second distal end of the flip cover is provided with a locking receiving portion to receive the locking portion of the locking rod to thereby lock the flip cover. The examiner can find no motivation to modify the devices of Bernd and Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the devices.
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 13, 2022